                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


SHERMAN CREEK CONDOMINIUMS, INC.,

                    Plaintiff,
                                                   Case No. 19-cv-1735-pp
      v.

MID-CENTURY INSURANCE COMPANY,

                    Defendant.


  ORDER GRANTING DEFENDANT’S MOTION TO BIFURCATE AND STAY
             PURSUANT TO RULE 42(B) (DKT. NO. 18)


      The plaintiff filed this case in the Western District of Wisconsin, seeking

insurance benefits under a policy issued by the defendant due to hail damage

to the roofs of buildings within a thirty-one-building complex. Dkt. No. 1.

Although the defendant has made payments for the repair to some of the roofs,

the plaintiff wants to replace every roof and has, among other things, alleged a

bad faith claim. Id. Magistrate Judge Stephen Crocker granted the unopposed

motion to transfer the case to this district, dkt. no. 8, and the court has

entered several scheduling orders, dkt. nos. 17, 24, 27, 29, 32. On December

19, 2019, the defendant filed a motion to bifurcate and stay under Rule 42(b),

dkt. no. 18, along with a supporting brief, dkt. no. 19. The court will grant the

motion.




                                        1

           Case 2:19-cv-01735-PP Filed 09/08/20 Page 1 of 12 Document 33
I.    Background

      A.      The complaint

      The plaintiff is a thirty-one-building condominium complex in Jackson,

Wisconsin. Dkt. No. 20 at 1. The defendant issued the plaintiff insurance,

commercial property and commercial liability policies containing coverage for

loss caused by hail. Dkt. No. 3-2 at 4. According to the complaint, a hailstorm

damaged the plaintiff’s buildings in August of 2018. Id. The defendant hired a

roofing contractor to inspect the damage and, relying on the contractor’s

report, the defendant issued the plaintiff a check for $49,307.23, which it says

is the cash value of a single roof. Id.; see also dkt. no. 20 at 1. The plaintiff

stresses that because “the entire roofing system is damaged on each building,”

the roof of each building needs to be replaced. Dkt. No. 20 at 1. The complaint

asserts breach of contract, bad faith and statutory interest claims. Dkt. No. 3-2

at 4-9.

      The plaintiff alleges that the defendant breached the contract by failing to

“properly . . . adjust the claim,” refusing to issue timely payments, delaying and

obstructing efforts to obtain timely payment by failing to investigate and failing

to act in a timely manner to cure its breaches. Id. at 5. The plaintiff alleges

damages from pecuniary losses, from “the unavailability of shingles that are

currently on the roof” and from the “decreased life and value of the buildings

and roofs caused by the hailstorm.” Id. at 6.

      In the bad faith claim, the plaintiff argues that the defendant breached

its duties (1) “of good faith and fair dealings;” (2) “to act in the insured’s best

                                          2

          Case 2:19-cv-01735-PP Filed 09/08/20 Page 2 of 12 Document 33
interest;” (3) “to promptly acknowledge communications with respect to the

claims;” (4) “to promptly perform claim investigation services;” (5) “to provide

necessary information and instructions to the insured for compliance and

submission of [the] claims;” (6) “to attempt in [] good faith to effectuate a fair

and equitable settlement of the claims;” (7) “to provide prompt and reasonable

explanation of the basis for the policy and applicable law for any delay and/or

denial of benefits;” (8) “to refrain from requiring their insureds to institute suit

to recover amounts due and owing under the policy;” (9) “to promptly pay an

irrefutable loss in a timely fashion;” (10) to provide certified copies of policies

and statements taken of their insured in a timely fashion;” (11) to properly

represent the terms and conditions of the policy,” and (12) “to honor express

and oral commitments to its insureds, including . . . payment for coverage.” Id.

at 6-7.

       The plaintiff’s third claim, under Wis. Stat. §628.46, alleges that payment

of the claim is overdue and the plaintiff is “entitled to 7.5% interest from the

date of the written furnishment of the covered loss on the full amount of the

loss.” Id. at 8.

       In addition to compensatory and statutory damages, the plaintiff seeks

punitive damages, interest and costs.

       B.     Pleadings on the motion to bifurcate and stay

       The defendant asks the court to stay discovery on the bad faith and

interest claims. Dkt. No. 18. The defendant argues that a bad faith claim

cannot exist without the wrongful denial of benefits under Wisconsin law and,

                                          3

          Case 2:19-cv-01735-PP Filed 09/08/20 Page 3 of 12 Document 33
for that reason, Wisconsin courts frequently bifurcate the two claims “until,

and if an insured proves a breach of the insurance contract.” Dkt. No. 19 at 2-

3 (citing Ullerich v. Sentry Ins., 344 Wis. 2d 708 (Ct. App. 2012); Dahmen v.

Am. Family Mut. Ins. Co., 247 Wis. 2d 541 (Ct. App. 2001); Brethorst v.

Allstate Prop. & Cas. Ins. Co., 334 Wis. 2d 23 (2011)). The defendant contends

that denying bifurcation and a stay would cause prejudice. Id. at 3 (citing

Dahmen, 247 Wis. 2d at 549). The defendant reasons that “[t]he evidence

necessary to support a claim of bad faith is very different from that necessary

to support a claim for policy benefits.” Id.

      According to the defendant, allowing the plaintiff to simultaneously

pursue bad faith and breach of contract claims may shift the focus away from

the terms of the policy, add additional witnesses and evidence and create the

need for a more complex special verdict that could confuse the jury. Id. at 4.

The defendant emphasizes that Wisconsin courts require “a finding of a breach

of the insurance contract before allowing discovery in a first-party bad faith

claim.” Id. at 5 (citing Ullerich, 344 Wis. 2d at 718). “[T]his is because breach of

contract is only the first element of bad faith.” Id. Stressing the “reasonable

debate” as to the underlying policy claim, the defendant asserts that the

plaintiff cannot show such a breach. Id. at 5-6. If the plaintiff does not prevail

on the breach of contract claim, the defendant argues, no further discovery will

be necessary.

      The plaintiff responds that Rule 42(b) gives the court discretion to

bifurcate. Dkt. No. 20 at 2. Conceding that “Wisconsin law favors the

                                         4

        Case 2:19-cv-01735-PP Filed 09/08/20 Page 4 of 12 Document 33
bifurcation of breach of contract claims from bad faith claims,” the plaintiff

contends that “federal courts run in the opposite direction.’” Id. (quoting Xiong

v. State Farm Fire & Cas. Co., No. 12-CV-115-WMC, 2012 WL 12995657, at *1

(W.D. Wis. May 29, 2012). The plaintiff asks the court to deny the defendant’s

motion because bifurcation would be “inconvenient, non-expeditious, and non-

economical,” “the claims are inextricably intertwined,” and bifurcation would

prejudice the plaintiff. Id. at 5-9. The plaintiff asserts that bifurcation saves

time and resources only if the defendant prevails; the plaintiff maintains that

“[u]ntil that point, [] the most efficient use of resources is to keep the matter

moving and engage in the discovery process for all claims.” Id.

      The plaintiff also stresses that the two claims require much of the same

evidence and argues that trying them together might avoid unnecessary

discovery disputes. Id. at 3-4 (citing Xiong, 2012 WL 12995657 at *1; quoting

Fiserv Sols, Inc. v. Westchester Fire Ins. Co., No. 11-C-0603, 2012 WL

2120513, at *3 (E.D. Wis. June 11, 2012)). The plaintiff says that “the

overlapping nature of the claims means that discovery on the bad faith claim

will already be in progress and [would muddle] the difference between the

matters.” Id. The plaintiff’s argument that the claims are inextricably

intertwined reiterates its assertion that the relevant evidence and discovery will

overlap. Id. at 4-5.

      As to potential prejudice to the defendant, the plaintiff argues that

because the evidence will overlap and because the defendant “cannot predict

with accuracy which documents from its file will need to be produced for each

                                          5

        Case 2:19-cv-01735-PP Filed 09/08/20 Page 5 of 12 Document 33
claim,” the risk of prejudice to the defendant is minimal or conjectural. Id. at 5-

7 (citing Eide v. Life Ins. Co. of N. Am., No. 09-CV-671-SLC, 2010 WL 1608658,

at *2 (W.D. Wis. 2010)). The plaintiff contends that time and cost savings

outweigh potential prejudice to the defendant and asserts that bifurcation

would chill settlement and drag out the litigation process and “drain [the

plaintiff] and its limited resources.” Id. at 7-8. The plaintiff describes the

defendant as “a large business that will continue to function and will suffer

comparatively little in the event that two trials must be . . . had.” Id.

      In its reply brief, the defendant argues that because the plaintiff has not

shown a breach of contract, the plaintiff cannot pursue discovery related to the

bad faith claim. Dkt. No. 21 at 1. The defendant stresses the facts and merits

of the case, stating that “[i]nstead of a loss of use of the roofs, [the plaintiff] is

unhappy with the aesthetics of the repairs.” Id. at 1-2. “Both Wisconsin and

federal courts,” according to the defendant, “have recognized that the issue

regarding the extent of replacement of property of like kind and quality is a

reasonable debate.” Id. at 3 (citing Farmers Auto. Ins. Ass’n v. Union Pac. R.

Co., 313 Wis. 2d 93, 114 (2008); Villas at Winding Ridge v. State Farm Fire &

Cas. Co., 942 F.3d 824, 832 (7th Cir. 2019)). The defendant asserts that

because it believes the debate to be reasonable, the plaintiff cannot show a

breach of contract and “[t]hus, there is no legitimate basis for discovery of

materials related to a bad faith claim.” Id.




                                           6

        Case 2:19-cv-01735-PP Filed 09/08/20 Page 6 of 12 Document 33
II.   Analysis

      Wisconsin law controls the substance of the plaintiff’s breach of contract

and bad faith claims, but the court applies federal procedural law to the

defendant’s motion to bifurcate and stay. Klonowski v. Int’l Armament Corp.,

17 F.3d 992, 995 (7th Cir. 1994) (“As a federal court sitting in diversity, we

apply Wisconsin state law to resolve the substantive questions concerning the

accident and federal law on any procedural and evidentiary issues.”).

      The Federal Rules of Civil Procedure “should be construed, administered,

and employed by the court and the parties to secure the just, speedy, and

inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.

Rule 42(b) vests the court with the discretion to bifurcate claims under certain

conditions.

      First, the trial judge must determine whether separate trials would
      avoid prejudice to a party or promote judicial economy. DeWitt,
      Porter, Huggett, Schumacher & Morgan v. Kovalic, 991 F.2d 1243,
      1245 (7th Cir. 1993). Only one of these criteria—avoidance of
      prejudice or judicial economy—need be met before a court can order
      separation. MCI Communications v. American Tel. & Tel. Co., 708
      F.2d 1081, 1166 (7th Cir. 1983). Next, the court must be satisfied
      that the decision to bifurcate does not unfairly prejudice the non-
      moving party. See Angelo v. Armstrong World Industries, 11 F.3d
      957, 964 (10th Cir. 1993). Finally, separate trials must not be
      granted if doing so would violate the Seventh Amendment. See
      Hydrite Chem. Co. v. Calumet Lubricants Co., 47 F.3d 887, 890 (7th
      Cir. 1995). The ultimate decision to bifurcate under Rule 42(b) is at
      the court’s discretion and will be overturned only upon a clear
      showing of abuse. McLaughlin v. State Farm, 30 F.3d 861, 870 (7th
      Cir. 1994).

Houseman v. U.S. Aviation Underwriters, 171 F.3d 1117, 1121 (7th Cir. 1999)




                                        7

        Case 2:19-cv-01735-PP Filed 09/08/20 Page 7 of 12 Document 33
      While acknowledging that Wisconsin courts favor bifurcation, the

plaintiff cites Judge Conley’s decision in Xiong in support of its assertion that

“federal courts run in the opposite direction.’” Dkt. No. 20 at 2 (quoting Xiong,

2012 WL 12995657, at *1. In Xiong, Judge Conley stated that

      Wisconsin law favors the relief that defendant seeks. . . . The state
      courts reason that when breach of contract and bad faith claims are
      brought in one action, bifurcation is justified because it (1) allows
      plaintiff to discover attorney-client privileged information in its bad
      faith claim that would be barred in its contract claim; (2) minimizes
      jury confusion and prejudice at trial; and (3) promotes judicial
      economy.

      By contrast, federal courts run in the opposite direction. “[T]he
      normal procedure is to try compensatory and punitive damage
      claims together with appropriate instructions to make clear to the
      jury the difference.” McLaughlin v. State Farm Mut. Automobile Ins.
      Co., 30 F.3d 861, 871 (7th Cir. 1994) (approving the district court’s
      refusal to bifurcate breach of contract and tort claims). McLaughlin
      downplayed the potential of prejudice to the parties and emphasized
      judicial economy, pointing out that the evidence presented in breach
      of contract and bad faith claims “usually overlaps substantially.” Id.

Xiong, 2012 WL 12995657, at *1 (some citations omitted). Notably, Judge

Conley concluded that “[a]lthough McLaughlin was analyzing Indiana contract

and tort law, its reasoning applies equally well to [] Wisconsin law.” Id.

      This court is not so certain. Under Indiana law, breach of contract is not

a necessary element of a bad faith claim. See Westfield Ins. Co. v. S&L

Builders, LLC, No. 3:19-CV-1026 DRL-MGG, 2020 WL 3264114, at *2 (N.D.

Ind. June 17, 2020) (“[The defendant] is wrong that, as a general rule, the bad

faith claim will necessarily rise or fall solely on the coverage question.”) (citing

Monroe Guar. Ins. Co. v. Magwerks Corp., 829 N.E.2d 968, 976-77 (Ind.

2005); Klepper v. ACE Am. Ins. Co., 999 N.E.2d 86, 98 (Ind. Ct. App. 2013)). In

                                          8

        Case 2:19-cv-01735-PP Filed 09/08/20 Page 8 of 12 Document 33
Wisconsin, bad faith is an intentional tort distinct from a claim that an insurer

breached its contract with an insured. Brethorst v. Allstate Prop. & Cas. Ins.

Co., 334 Wis. 2d 23, 28, 36 (2011). But a breach of contract is a “fundamental

prerequisite” to proving a bad faith claim; put another way, a plaintiff cannot

prevail on a first-party bad faith claim if the defendant properly addressed the

plaintiff’s claim for policy benefits. Id. at 52; see also Ullerich, 344 Wis. 2d at

718; Dahmen, 247 Wis. 2d at 552. Beyond some breach of contract, a bad faith

claim requires proof that the insurer lacked a reasonable basis for denying or

delaying policy benefits and that the insurer “acted with ‘knowledge or reckless

disregard’ of the lack.” Sun Life Assurance Co. of Canada v. U.S. Bank Nat’l

Ass’n, 839 F.3d 654, 658 (7th Cir. 2016) (citing Anderson v. Continental Ins.

Co., 85 Wis. 2d 675, 691-93 (1978)).

      When courts in the Eastern District of Wisconsin have granted motions

to bifurcate breach of contract from bad faith claims, they have focused on the

separate and distinct nature of the claims. See, e.g., Shalock v. State Farm

Mut. Auto. Ins. Co., No. 13-C-0538-CNC, 2014 WL 950548, at *1 (E.D. Wis.

Mar. 11, 2014); Freda et al. v. State Farm Mut. Auto. Ins. Co., No. 12–C–570-

CNC, 2013 WL 3829630 (E.D. Wis. July 23, 2013); Poznanski v. Pa. Life Ins.

Co., No. 11-C-260-RTR, 2011 WL 2634406 (E.D. Wis. July 5, 2011); Winter v.

Liberty Mut. Fire Ins. Co., No. 06-C-800-WCG, 2006 WL 2711804 (E.D. Wis.

Sept. 21, 2006). When courts in the district have denied such motions, they

have done so based on the threat of duplicitous discovery and protracted

litigation. See, e.g. Baires Blue Cross Blue Shield of Minnesota v. State Farm

                                          9

        Case 2:19-cv-01735-PP Filed 09/08/20 Page 9 of 12 Document 33
Mut. Auto. Ins. Co., No. 16-CV-402-JPS, 2016 WL 4591905, at *4 (E.D. Wis.

Sept. 2, 2016); Fiserv Sols, Inc. v. Westchester Fire Ins. Co., No. 11-C-603-

CNC, 2012 WL 2120513 (E.D. Wis. June 11, 2013); Ingram v. State Farm Mut.

Auto. Ins. Co., No. 10C1108-LA, 2011 WL 1988442 (E.D. Wis. May 19, 2011).

      Here, the plaintiff contends that its contract with the defendant required

“[t]he entire roofs [] to be replaced, not repaired as when the roofing system is

damaged.” Dkt. No. 3-2 at 4. The plaintiff states that the defendant’s “failure to

make payment for all of the roofs” constituted a breach of contract. Dkt. No. 20

at 2. The defendant argues that it satisfied its requirements under the contract

when it paid the plaintiff $49,307.43 “for the cost of repairing the

shingles/other portions of the roof that incurred direct physical loss.” Dkt. No.

19 at 1. The plaintiff characterizes the $49,307.43 as “actual cash value for

damage to a single roof.” Dkt. No. 20 at 1. The viability of the bad faith claim,

therefore, is dependent on the court construing the terms of the contract.

      The construction of the language of the contract is a legal question that

is unlikely to require substantial (or, perhaps, any) discovery. As the plaintiff

states in its opposition brief, “[t]he language of the policy dictates what is

covered and must be applied to the claim.” Dkt. No. 20 at 5. On the other

hand, the bad faith claim focuses on the defendant’s decision to hire a

contractor to investigate and assess damage—an issue likely to require

discovery. If the court concludes that the defendant did not breach the

contract, the bad faith claim will fail as a matter of law, and there will be no

need for the parties to conduct discovery on the bad faith issue.

                                         10

       Case 2:19-cv-01735-PP Filed 09/08/20 Page 10 of 12 Document 33
      The court concludes that at this stage, it would promote judicial

economy to bifurcate the breach of contract from the bad faith and statutory

interest claims, and to stay discovery on the bad faith and statutory interest

claims. The court concludes that it will not unfairly prejudice the plaintiff to

bifurcate and stay, because it is likely that little discovery will be needed on the

breach of contract claim. As for whether separate trials would violate the

Seventh Amendment, it is premature for the court to determine whether to

keep the claims bifurcated for purposes of trial. The court assumes that once

the parties complete discovery on the breach of contract claim, one or both will

file dispositive motions. If the court resolves the dispositive motions in favor of

the plaintiff—finding that the defendant breached the contract—it then will

confer with the parties to determine how much time they need for additional

discovery on the bad faith and statutory interest claims, and about whether to

join the claims for trial.

      The court regrets how much time it has taken to decide this motion and

notes that several times the parties have asked the court to amend the

scheduling order. Most recently, the court extended the deadline for completing

discovery to February 1, 2021 and the deadline for filing dispositive motions to

February 26, 2021. Dkt. No. 32. The court also set deadlines for the parties to

disclose the identities of their experts and the experts’ reports. Id. Given this

ruling, the parties may find this schedule workable, or may suggest something

different. If the parties need to modify the scheduling order based on this

ruling, they may file a stipulation or ask for a hearing.

                                        11

        Case 2:19-cv-01735-PP Filed 09/08/20 Page 11 of 12 Document 33
III.   Conclusion

       The court GRANTS the defendant’s motion to bifurcate and stay

pursuant to Rule 42(b). Dkt. No. 18.

       The court ORDERS that discovery on the issues of bad faith and

statutory interest is STAYED until further order of the court.

       Dated in Milwaukee, Wisconsin this 8th day of September, 2020.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                        12

        Case 2:19-cv-01735-PP Filed 09/08/20 Page 12 of 12 Document 33
